United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 99-4225EA
                                 _____________

Elizabeth G. Brown,                      *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         *
Virginia Wallace, Warden, Tucker         *
Unit, Arkansas Department of             *
Correction;                              *
                                         *
             Appellee,                   *
                                         *
Amador Campos, Dr., PHP, originally *        On Appeal from the United
sued as Dr. Campes;                      *   States District Court
                                         *   for the Eastern District
             Defendant,                  *   of Arkansas.
                                         *
Mike Montoya, Mr., PHP, originally       *   [Not To Be Published]
sued as Mr. Montoya; Juanita Marks,      *
Tucker Unit, Arkansas Department of      *
Correction; Antoinette Bradley, Tucker *
Unit, Arkansas Department of             *
Correction; John or Jane Does,           *
Tucker Unit, Arkansas Department of      *
Correction; Bolin, Correctional Officer, *
Arkansas Department of Correction;       *
Long, Correctional Officer, Arkansas     *
Department of Correction; Katherine      *
Green, Security Sergeant, Arkansas       *
Department of Correction; Estine         *
Mallett, Correctional Officer, Arkansas *
Department of Correction, originally      *
sued as Mallett; K. Luckett, Chief of     *
Security, Arkansas Department of          *
Correction; Michael Deloney,              *
Disciplinary Hearing Officer,             *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: December 5, 2000
                               Filed: December 28, 2000
                                   ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.


       Arkansas inmate Elizabeth G. Brown appeals the District Court’s1 dismissal,
following a hearing, of her 42 U.S.C. § 1983 action. Plaintiff had complained that,
among other things, (1) she was periodically housed in cells in which access to drinking
water was deficient or non-existent, despite her medically documented need for access
to water; (2) on one occasion, she was deprived of a bed because her cell-mate would
not relinquish the bottom bunk and plaintiff could not climb to the top bunk; and (3) she
was made to work beyond her physical capabilities. The parties presented testimony
on these matters, and after reviewing the testimony, the District Court concluded that
defendants had not engaged in any unconstitutional conduct.



      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the Honorable
John F. Forster, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
                                           -2-
       We, in turn, review the District Court’s factual findings for clear error, and its
conclusions of law de novo. See Choate v. Lockhart, 7 F.3d 1370, 1373 n.1 (8th Cir.
1993). For the reasons expressed by the District Court, we reject plaintiff’s arguments
on appeal and find her action was properly dismissed. We also reject her contention
that the District Court lacked jurisdiction over certain defendants because their answer
to her amended complaint was not timely.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-